Exhibit 10.6

 

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

 

NOTICE OF PERFORMANCE UNIT AWARD

 

Grantee’s Name and Address:    William M. Klein      2315 North First Street  
   San Jose, CA 95131

 

You (the “Grantee”) have been granted a Performance Unit Award (the “Award”),
subject to the terms and conditions of this Notice of Performance Unit Award
(the “Notice”), the Bea Systems, Inc. 1997 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Performance Unit Award Agreement (the
“Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number    030420 Date of Award    April 14, 2005 Vesting Commencement Date
   April 14, 2005 Total Number of Performance      Units Awarded (the “Units”)
   20,000

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Status as an Employee, Director or
Consultant and other limitations set forth in this Notice, the Agreement and the
Plan, the Units shall vest in accordance with the following schedule:

 

EACH UNIT CONVERTS UPON VESTING INTO A RIGHT TO RECEIVE ONE SHARE OF STOCK AT
THE VESTING RATE OF ONE QUARTER (25%) OF THE AWARD ANNUALLY FOR FOUR YEARS FROM
THE DATE OF GRANT

 

In the event of the Grantee’s change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, the Units
shall continue to vest in accordance with the Vesting Schedule.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

 

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Status as an Employee, Director or Consultant (the “Termination Date”) for any
reason, including death or Disability. In the event the Grantee’s Continuous
Status as an Employee, Director or Consultant is terminated for any reason,
including death or Disability, the unvested Units held by the Grantee on the
Termination Date shall be deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of such Units and shall have all
rights and interest in or related thereto without further action by the Grantee.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

BEA Systems, Inc., a Delaware corporation By:  

/s/ Mark Dentinger

--------------------------------------------------------------------------------

Title:   Chief Financial Officer

 

1



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR
CONSULTANT (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS
STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 9 of
the Agreement. The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 10 of the Agreement. The Grantee further
agrees to notify the Company upon any change in the residence address indicated
in this Notice.

 

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

 

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet. By signing below (or by providing an electronic signature) and
accepting the grant of the Award, the Grantee: (i) consents to access electronic
copies (instead of receiving paper copies) of the Plan Documents via the
Company’s intranet; (ii) represents that the Grantee has access to the Company’s
intranet; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and (iv)
acknowledges that the Grantee is familiar with and accepts the Award subject to
the terms and provisions of the Plan Documents.

 

Dated:                              Signed:  

 

--------------------------------------------------------------------------------

              William M. Klein

 

2



--------------------------------------------------------------------------------

Award Number: 030420

 

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

 

PERFORMANCE UNIT AWARD AGREEMENT

 

1. Issuance of Units. BEA Systems, Inc., a Delaware corporation (the “Company”),
hereby issues to the Grantee (the “Grantee”) named in the Notice of Performance
Unit Award (the “Notice”), the Total Number of Performance Units Awarded set
forth in the Notice (the “Units”), subject to the Notice, this Performance Unit
Award Agreement (the “Agreement”) and the terms and provisions of the Company’s
1997 Stock Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.

 

2. Transfer Restrictions. The Units subject to this award (the “Award”) may not
be transferred in any manner other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Grantee may designate a
beneficiary of the Units in the event of the Grantee’s death on the beneficiary
designation form attached hereto as Exhibit A. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.

 

3. Conversion of Units and Issuance of Shares. Upon each vesting date, one share
of Common Stock shall be issuable for each Unit that vests on such date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, the Company will transfer such Shares to the Grantee upon
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.

 

4. Corporate Transactions/Changes in Control/Subsidiary Dispositions. The Award
shall be subject to the provisions of Section 11 of the Plan relating to the
vesting or termination of the Award in the event of a Corporate Transaction,
Change in Control or Subsidiary Disposition.

 

5. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

 

6. Taxes.

 

(a) Generally. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Subsidiary of the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Subsidiary of the Company makes any representation or
undertaking regarding the treatment of any tax withholding in connection

 

1



--------------------------------------------------------------------------------

with the grant or vesting of the Award or the subsequent sale of Shares issuable
pursuant to the Award. The Company and its Subsidiaries do not commit and are
under no obligation to structure the Award to reduce or eliminate the Grantee’s
tax liability. As a condition and term of this Award, no election under Section
83(b) of the Code may be made by the Grantee or any other person with respect to
all or any portion of the Award.

 

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether non-U.S., federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

 

(i) By Share Withholding. Unless the Company determines to satisfy the Tax
Withholding Obligation in accordance with clause (ii) below, the Company shall
withhold from those Shares issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Subsidiary of the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

(ii) By Sale of Shares. The Grantee’s acceptance of this Award constitutes the
Grantee’s authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Subsidiary of the Company as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above. The sale
of Shares may be used by the Company, in the exercise of its discretion (subject
to Applicable Laws), to satisfy the minimum Tax Withholding Obligation of the
Grantee.

 

7. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These

 

2



--------------------------------------------------------------------------------

agreements are to be construed in accordance with and governed by the internal
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties. Should any provision of the Notice or this Agreement be determined to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

8. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Agreement for construction
or interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

9. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

 

10. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 2 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of San Francisco) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 10 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Grantee’s employer, the Company, its Subsidiaries and its affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that the Company and the
Grantee’s employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security/insurance number or other identification
number, salary, nationality, job title, any shares

 

3



--------------------------------------------------------------------------------

of Common Stock or directorships held in the Company, details of all awards or
any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country, or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the Units may be deposited. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that the
Grantee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Grantee’s local human resources representative. The Grantee
understands that refusal or withdrawal of consent may affect the Grantee’s
ability to participate in the Plan. For more information on the consequences of
the Grantee’s refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

 

END OF AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

BEA SYSTEMS, INC.

 

Performance Unit Beneficiary Designation

 

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued Performance Units (the “Units”) under any existing or
subsequently adopted stock incentive plan of BEA Systems, Inc. or its successor
in interest (the “Company”) (whether adopted by the Company or assumed by the
Company in connection with a merger, acquisition or other similar transaction)
or issued to me by the Company outside of any such stock plan, and in lieu of
disposing of my interest,1 if any, in the Units at the time of my death by my
will or the laws of intestate succession, I hereby designate the following
persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of my
interest in the Units:

 

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

     ¨ (a) Individuals and/or Charities    %
Share 1)    Name                                         
                                        
                                        
                                                             _______     
Address                                         
                                        
                                        
                                                           2)    Name
                                        
                                        
                                        
                                                             _______     
Address                                         
                                        
                                        
                                                                ¨ (b) Residuary
Testamentary Trust           In trust, to the trustee of the trust named as the
beneficiary of the residue of my probate estate.           ¨ (c) Living Trust   
 

 

                                                                               
                                                           (or any successor),
as Trustee of the

                               (print name of present trustee)

 

                                                                               
                          Trust, dated                                         
                                

                               (print name of
trust)                                       
                                 (fill in date trust was established)

 

--------------------------------------------------------------------------------

1 A married grantee whose Units are community property may dispose only of his
or her own interest in the Units. In such cases, the grantee’s spouse may (a)
consent to the grantee’s designation by signing the Spousal Consent or (b)
designate the grantee or any other person(s) as the beneficiary(ies) of his or
her interest in the Units on a separate Beneficiary Designation.

 

5



--------------------------------------------------------------------------------

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

     ¨ (a) Individuals and/or Charities    %
Share 1)    Name                                         
                                        
                                        
                                                             _______     
Address                                         
                                        
                                        
                                                           2)    Name
                                        
                                        
                                        
                                                             _______     
Address                                         
                                        
                                        
                                                                ¨ (b) Residuary
Testamentary Trust           In trust, to the trustee of the trust named as the
beneficiary of the residue of my probate estate.           ¨ (c) Living Trust   
 

 

                                                                               
                                                           (or any successor),
as Trustee of the

                               (print name of present trustee)

 

                                                                               
                          Trust, dated                                         
                                

                               (print name of
trust)                                       
                                 (fill in date trust was established)

 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

 

This Beneficiary Designation is effective regardless of whether I have deferred
receipt of any or all of the Units. This Beneficiary Designation is effective
until I file another such designation with BEA Systems, Inc. Any previous
Beneficiary Designations are hereby revoked.

 

6



--------------------------------------------------------------------------------

Submitted by:   Accepted by: ¨ Grantee         ¨ Grantee’s Spouse   BEA Systems,
Inc.

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

   

(Signature)

  Its:  

 

--------------------------------------------------------------------------------

Date:  

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

 

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

 

--------------------------------------------------------------------------------

(Signature of Spouse) Date:  

 

--------------------------------------------------------------------------------

 

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

 

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

 

 

--------------------------------------------------------------------------------

(Signature of Spouse) Date:    

 

7